DETAILED ACTION
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
35 USC § 112, 6th paragraph
            As to the claims, claim limitations recited, a layout information acquisition portion configured to acquire layout information that specifies …, a positioning rule setting portion configured to set a positioning rule for positions of the pages…, a page position determination portion configured to determine the positions of the pages…., a data conversion portion configured to convert the first printing data into the second printing data….have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder(s) “a layout information acquisition portion, a positioning rule setting portion, a page position determination portion, a data conversion portion” (a layout information acquisition portion configured to acquire layout information that specifies …, a positioning rule setting portion configured to set a positioning rule for positions of the pages…, a page position determination portion configured to determine the positions of the pages…., a data conversion portion configured to convert the first printing data into the second printing data….) coupled with functional language, capable of, to, etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the respective corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (fig. 3, elements 111 & fig. 4, elements 41, 43, 46, 412 and page 12, lines 10-18; page 13, lines 20-25 & page 23, lines 9-20 of the original filed specification at least discloses that processor 111 (CPU) obviously realized to control and execute the functions as or of the layout information acquisition portion 41, the positioning rule setting portion 412, the page position determination portion 43, the data conversion portion 46).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – PRINTING DATA GENERATION DEVICE, PRINTING DATA GENERATION METHOD AND STORAGE MEDIUM FOR CREATING BOOKLET --

4.          Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with Tomoki Tanida on 3/5/2021.

5.          The claims of the application have been amended as follows:     

             a layout information acquisition portion configured to acquire layout information that specifies (1) positions of page regions on a unit printing sheet, which is part of the printing sheet that is to be one signature for creating the booklet, and (2) a position of the folding line on the unit printing sheet, wherein each page region is a maximum printable region, and one of the pages is located within corresponding one of the page regions; 
             a positioning rule setting portion configured to set a positioning rule for positions of the pages in the page regions; 
             a page position determination portion configured to determine the positions of the pages in the page regions in accordance with a size of each page specified in the first printing data, the layout information, and the positioning rule, while the position of the folding line, specified by the layout information, is maintained regardless of the size of each page and the positions of the pages in the page regions; and 
             a data conversion portion configured to convert the first printing data into the second printing data based on the positions of the pages in the page regions determined by the page position determination portion[[.]];
              wherein: the printer performs the printing on a continuous sheet including the printing sheet, and 
when the printing data generation device receives the first printing data for a first print job to create the booklet and generating the second printing data, and thereafter, receives third printing data including a size of each page that is different from the size of each page in the first printing data, for a second print job to create a booklet, 
              the page position determination portion determines positions of the pages on the unit printing sheet, in accordance with a size of each page included in the third printing data, while the position of the folding line, specified by the layout information, is maintained regardless of the size of each page and the positions of the pages in the page regions, and 
              the data conversion portion converts the third printing data into fourth printing data based on the positions of the pages determined in accordance with the size of each page included in the third printingDMUS 175560421-1.064484.0047Application No. 16/281,569Docket No.: 064484-0047 Reply to Office Action of September 10, 2020data.

              11. (Currently Amended) A printing data generation method for receiving first printing data including pages for a booklet, and based on the first printing data, generating second printing data for a printer to print the pages on a printing sheet for creating the booklet, wherein the printing sheet is folded along a folding line after the pages are printed, the printing data generation method comprising: 
              a layout information acquisition step of acquiring layout information that specifies (1) positions of page regions on a unit printing sheet, which is part of the printing sheet that is to be one signature for creating the booklet, and (2) a position of the folding line on the unit printing sheet, wherein each page region is a maximum 
              a positioning rule setting step of setting a positioning rule for positions of the pages in the page regions; 
              a page position determination step of determining the positions of the pages in the page regions in accordance with a size of each page specified in the first printing data, the layout information, and the positioning rule, while the position of the folding line, specified by theDMUS 175560421-1.064484.0047Application No. 16/281,569Docket No.: 064484-0047Reply to Office Action of September 10, 2020 layout information, is maintained regardless of the size of each page and the positions of the pages in the page regions; and 
             a data conversion step of converting the first printing data into the second printing data based on the positions of the pages in the page regions determined in the page position determination step[[.]]; 
              wherein: the printer performs the printing on a continuous sheet including the printing sheet, and 
              when first printing data for a first print job to create the booklet is received and the second printing data is generated, and thereafter, third printing data including a size of each page that is different from the size of each page in the first printing data is received, for a second print job to create a booklet, 
               in the page position determination step, positions of the pages on the unit printing sheet is determined, in accordance with a size of each page included in the 
in the data conversion step, third printing data is converted into fourth printing data based on the positions of each of the pages determined in accordance with the of each page size included in the third printing data. 

              12. (Currently Amended) A non-transitory computer-readable storage medium having, stored thereon, a printing data generation program receiving first printing data including pages for a booklet, and based on the first printing data, generating second printing data for a printer to print the pages on a printing sheet for creating the booklet, wherein the printing sheet is folded along a folding line after the pages are printed , the printing data generation program causing a CPU of a computer to execute, by use of a memory: 
              a layout information acquisition step of acquiring layout information that specifies (1) positions  of page regions on a unit printing sheet, which is part of the printing sheet that is to be one signature for creating the booklet, and (2) a position of the folding line on the unit printing sheet, wherein each page region is a maximum printable region, and one of the pages is located within corresponding one of the page regions ; 
             a positioning rule setting step of setting a positioning rule for positions of the pages in the page regions; 
    PNG
    media_image1.png
    15
    9
    media_image1.png
    Greyscale
 DMUS 175560421-1.064484.0047Application No. 16/281,569Docket No.: 064484-0047 Reply to Office Action of September 10, 2020 
            a page position determination step of determining the positions of the pages in the page regions in accordance with a size of each page specified in the first printing data, the layout information, and the positioning rule, while the position of the folding line, specified by the layout information, is maintained regardless of the size of each page and the positions of the pages in the page regions; and 
;
            wherein: the printer performs the printing on a continuous sheet including the printing sheet, and 
             when first printing data for a first print job to create the booklet is received and the second printing data is generated, and thereafter, third printing data including a size of each page that is different from the size of each page in the first printing data is received, for a second print job to create  a booklet, 
              in the page position determination step, positions of the pages on the unit printing sheet is determined, in accordance with a size of each page DMUS 175560421-1.064484.0047Application No. 16/281,569Docket No.: 064484-0047 Reply to Office Action of September 10, 2020 included in the third printing data, while the position of the folding line, specified by the layout information, is maintained regardless of the size of each page and the positions of the pages in the page regions, and 
              in the data conversion step, the third printing data is converted into fourth printing data based on the positions of each of the pages determined in accordance with the size of each page included in the third printing data.

              13-15. Cancelled

(End of amendment)

Allowable Subject Matter
6.            Claims 1-8, 10-12 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited a printing data generation device for receiving first printing data including pages for a booklet, and based on the first printing data, generating second printing data for a printer to print the pages on a printing sheet for creating the booklet and  “wherein: the printer performs the printing on a continuous sheet including the printing sheet, and when the printing data generation device receives the first printing data for a first print job to create the booklet and generating the second printing data, and thereafter, receives third printing data including a size of each page that is different from the size of each page in the first printing data, for a second print job to create a booklet, the page position determination portion determines positions of the pages on the unit printing sheet, in accordance with a size of each page included in the third printing data, while the position of the folding line, specified by the layout information, is maintained regardless of the size of each page and the positions of the pages in the page regions, and the data conversion portion converts the third printing data into fourth printing data based on the positions of the pages determined in accordance with the size of each page included in the third printingDMUS 175560421-1.064484.0047Application No. 16/281,569Docket No.: 064484-0047 Reply to Office Action of September 10, 2020data”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claims 11-12 recite essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 2-4, 5-8 & 10, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2014/0018224              c. US Patent 7,180,608
            b. US Pub 2009/0279137              d. US Patent 8,879,111
            e. US Pub 2007/0136087              f.  US Pub 2007/0229903 (cited in IDS)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674